IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60433
                         Summary Calendar



FRANCISCO NOEL CABEZAS-GONZALES,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A74-159684
                        - - - - - - - - - -
                           March 2, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Francisco Noel Cabezas-Gonzales (“Cabezas”) petitions this

court to review an order of the Board of Immigration Appeals

(“BIA”) dismissing his appeal seeking reversal of an order of

deportation denying his applications for political asylum,

withholding of deportation, and voluntary departure.    We have

reviewed the record and the briefs and determine that the BIA’s

denials of Cabezas’ applications for asylum and withholding of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
deportation are supported by substantial evidence.    See Mikhael

v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     The Illegal Immigration Reform and Immigrant Responsibility

Act of 1996 (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009, is

applicable to all aliens in proceedings on April 1, 1997, for

whom a final order of deportation was entered more than thirty

days after September 30, 1996.   IIRIRA § 309(c)(4)(E); see Eyoum

v. INS, 125 F.3d 889, 891 (5th Cir. 1997).   Under IIRIRA, this

court lacks the subject-matter jurisdiction to review claims for

discretionary relief, such as voluntary departure.    See 8 U.S.C.

§ 1252 (a)(2)(B); Eyoum, 125 F.3d at 891.    As the BIA’s final

order of deportation regarding Cabezas was entered in June 6,

1997, we lack subject-matter jurisdiction to review Cabeza’s

appeal regarding voluntary departure.

     The petition for review is DENIED.




                                 2